Citation Nr: 1123845	
Decision Date: 06/23/11    Archive Date: 06/29/11

DOCKET NO.  08-22 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for degenerative disc disease (DDD) and degenerative joint disease (DJD) of the cervical spine. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a chronic disability manifested by headaches, to include as secondary to service-connected left shoulder impingement syndrome. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and C.G.


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to December 2002.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

The Veteran was afforded a travel Board hearing in January 2011.  A transcript of the testimony offered at this hearing has been associated with the record.  Also, the Board notes that the Veteran waived initial RO consideration of evidence that had been associated with the claims file since the RO issued the most recent supplemental statement of the case (SSOC) pertaining to the issues on appeal.  See 38 C.F.R. § 20.1304(c) (2010).

The issue of entitlement to service connection for a chronic disability manifested by headaches, to include as secondary to service-connected left shoulder impingement syndrome, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's claim of service connection for headaches was last denied in a July 2005 rating decision, which he did not appeal.

2.  Evidence received since the July 2005 rating decision is new and material and raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The RO's July 2005 rating decision denying the Veteran's claim of service connection of headaches is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has been received since the July 2005 rating decision and the claim of entitlement to service connection for headaches is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the claim addressed herein, considering the favorable outcome detailed below as to the reopening of this claim, VA's fulfillment of its duties to notify and assist need not be addressed at this time.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1100 (2010).

For claims received on or after August 29, 2001, new evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of sustaining the claim.  38 C.F.R.  3.156(a).  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof.  See Shade v. Shinseki, 24 Vet. App. 110, 120, (2010).

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  The only exception would be where evidence presented is inherently incredible.  Justus v. Principi, 3 Vet. App. 510 (1992).

In order for evidence to be sufficient to reopen a previously disallowed claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 (1999).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to evaluate the merits of the claim on the basis of all evidence of record, but only after ensuring that the duty to assist the Veteran in developing the facts necessary for his claim has been satisfied.  See Elkins v. West, 12 Vet. App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) (eliminates the concept of a well-grounded claim).  

The appellant's claim for service connection of headaches was denied in July 2005 for several reasons, including because there was no objective evidence the claimed condition existed and was related to the Veteran's service-connected left shoulder impingement syndrome.  The Veteran did not appeal this decision and it is now final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

At the time of the July 2005 rating decision the evidence of record consisted of the Veteran's service treatment records, private medical records and two VA examination reports.  The RO denied the claim primarily on the grounds outlined above, but placed particular emphasis on the fact that the Veteran's headaches appeared to have resolved following surgery on his left shoulder.  

New and material evidence has been received.  In particular, the Board notes that the Veteran has competently described having headaches, including in and since service, along with shoulder pain.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Moreover, a review of the record suggests that the Veteran may have associated headaches.  See e.g. December 2009 record from Okaloosa Pain Consultants noting "shoulder pain syndrome."  As noted above, new and material evidence need not be received as to each previously unproven element of a claim.  Accordingly, as this evidence reflects that the Veteran has described headaches possibly attributable to his service-connected left shoulder disability, the claim is reopened as this is new and material evidence.  The underlying claim is addressed below in the remand section.


ORDER

New and material evidence has been received to reopen the claim of entitlement to service connection for chronic disability manifested by headaches, and the claim is reopened; to this extent only is the appeal granted.


REMAND

2shoulder and trapezius pain dating back to 2002, with normal X-rays at that time, as well as a history of surgery in April 2007 for cervical disruption.  This report documents that the Veteran described an incident in 1998 when a fueling basket fell on his shoulder.  DDD and DJD of the cervical spine were assessed at this time and the examiner concluded that the Veteran's "neck condition was not caused [by] or connected to left shoulder impingement syndrome."  The examiner offered no rationale for this conclusion, and did not address whether a cervical spine disorder may have been attributable to the Veteran's reported in-service injury.  

In August 2008 the Veteran was again afforded a VA examination, although this examination largely pertained to his claim for service connection of headaches.  The report associated with this examination notes a significant history of neck pain, as well as shoulder pain in 1999/2000, but does not address the Veteran's history of being struck by a fueling cage in 2001.  The report concludes that there is no "objective evidence to support DDD of the cervical spine in service," noting that an in-service X-ray taken in 2002 was negative.  The examiner did not address whether the current diagnosis could be attributable to service, particularly the Veteran's reported history.

At his Board hearing, the Veteran and a fellow veteran that served with him testified in support of the claim.  The Veteran testified that he injured his neck in October 2001 while he was deployed to Afghanistan.  He explained that an incident occurred where he was struck in the neck with a hose cage used for refueling.  He testified that a fellow service-member accidentally activated a hydraulic release that caused  the cage, which weighed 70 to 80 pounds, to eject and drop several feet and strike him in the neck.  He recalled that he was treated in the field and casted doubt on whether there would be documentation of this incident, but did note that he experienced pain in his neck, as well as his shoulder following this accident.  He testified that the August 2007 VA report of examination incorrectly identified 1998 as the date of the incident.  He also explained that he had a gap in treatment for his neck following service as he did not seek treatment while caring for his wife, who unfortunately passed away in 2005.  The Veteran's friend offered testimony supporting the Veteran's recollection and explained that as they were some of the first military personnel on the ground in Afghanistan that they had no medical treatment.  

In the Board's opinion, both examination reports outlined above are inadequate, because they do not consider the Veteran's credible account of being struck in the neck with a fuel cage.  Accordingly, the claim will be remanded to afford the Veteran another examination.  

Lastly, the Board notes that the Veteran is also claiming that he has a chronic disability manifested by headaches, which he believes may be related in part to the cervical spine disorder at issue.  As such, the claim for service connection of headaches is inextricably intertwined with the claim for service connection of DDD and DJD of the cervical spine remanded herein and must be deferred pending readjudication of that claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

In any event, the Board also finds that an opinion as to the etiology of the Veteran's described headaches should be obtained.  His testimony regarding having headaches along with neck and shoulder pain, as well as the diagnosis of shoulder pain syndrome, suggest that the Veteran may have a chronic headache disorder attributable to his service-connected left shoulder disability.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his DDD and DJD of the cervical spine, and headaches.  The claims folder should be made available to the medical professional.  The examiner should obtain a complete, pertinent history from the Veteran and review the claims files, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  

Based upon the examination and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that any disability of the cervical spine, including DDD and DJD, was incurred in service, including due to the history of being struck in the neck with a fuel cage.

If the examiner finds that it is at least as likely as not that any disability of the cervical spine, including DDD and DJD, was incurred in service, the examiner should also address whether it is at least as likely as not that the Veteran's headaches were caused or aggravated by any disability of the cervical spine, including DDD and DJD.

Regardless of any opinion offered in response to the above requests, the examiner is asked to address whether it is at least as likely as not that the Veteran's headaches are caused or aggravated by his service-connected left shoulder impingement syndrome.  

Any and all opinions must be accompanied by a complete rationale.  If the examiner is unable to reach an opinion without resort to speculation, he or she should explain the reasons for this inability and comment on whether any further tests, evidence or information would be useful in rendering an opinion.

2.  Thereafter, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a SSOC and afforded the opportunity to respond thereto.  The matter should then be returned to the Board, if in order, for further appellate process.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


